Title: To Benjamin Franklin from Cuming & Macarty, 25 March 1782
From: Cuming & Macarty
To: Franklin, Benjamin


Sir
L’Orient 25th. March 1782
We take the Liberty of Inclosing your Excellency a Copy of a Letter we have received from a certain Mr. Bright (Son to a respectable Citizen of Philada) who has lately made his Escape from Fortune Prisson in England where he has been detaind since January 1781. This Young Man was taken at the same time with our WM to whom he was particularly recommended— We have Constantly supplyd him with Money wich has Facilitated his getting away.
We have wrote to the Commandant at Brest, requesting His and a Mr. Woods. discharge (he is also of Philadelphia) but least we shoud not Succed, we beg leave to request, Your asistance, in returning those two Young Men to their Families, by procuring leave for their coming here to Embark in the Helena for Philadelphia.
We have the Honour to be with great respect Your Exellencys— Most Obedt. Humble Servt.
Cuming & Macarty
 
Notation: Cuming & MacCarty L’orient 25 March 1782.
